Elliott, C. J.
The appellant, in her complaint, seeks to recover against the appellee damages for injuries sustained because of the alleged negligence of the appellee in permitting one of its streets to become unsafe. If the questions in the ease arose upon the complaint, jurisdiction would be in this court, but there is no question upon that pleading, for the questions arise upon the rulings of the trial court in refusing to give judgment on the general verdict, and awarding it upon the answers of the jury to interrogatories. The specifications in the assignment of errors relate entirely to the rulings upon the verdict and the answers to the interrogatories returned by the jury. The verdict is in favor of the appellant and fixes the damages at $1,000. All that the appellant claims is that sum, and hence no greater ámount is in controversy, although a larger sum is claimed in the complaint. As the record shows that the actual controversy is as to the sum of $1,000, and that the action is for the recovery of money only, the jurisdiction is in the Appellate Court.
Ordered that the case be transferred to the Appellate Court by the clerk.